78 F.3d 579
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  James Charles SLADE, Petitioner.
No. 96-500.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 7, 1996Decided:  Feb. 29, 1996

James Charles Slade, Petitioner Pro Se.
PETITION DENIED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
James Charles Slade brought this mandamus petition seeking an order directing the district court to order the United States to respond to his 28 U.S.C. § 2255 (1988) motion.   The district court has recently directed a response.   Therefore, the complaint of delay in the district court is moot.   Accordingly, while we grant leave to proceed in forma pauperis, we deny the mandamus petition.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not significantly aid in the decisional process.